Order and judgment (one paper), Supreme Court, New York County (Carmen Ciparick, J.), entered December 7, 1993, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination of a rent overcharge, and dismissed the proceeding, unanimously affirmed, without costs.
Petitioner’s failure to comply with section 42 (A) of the former Code of the Rent Stabilization Association of New York City, Inc., requiring owners of rent stabilized apartments to retain all leases in effect on or after June 30, 1974, warranted respondent’s application of its default formula (Matter of 61 Jane St. Assocs. v New York City Conciliation & Appeals Bd., 65 NY2d 898). The IAS Court properly refused to consider the rent records of 1978 that petitioner failed to submit to respondent prior to its determination (Matter of Fanelli v New York City Conciliation & Appeals Bd., 90 AD2d *577756, 757, affd 58 NY2d 952). Concur—Sullivan, J. R, Ellerin, Kupferman and Williams, JJ.